Citation Nr: 1438422	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  12- 35 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a compensable initial disability evaluation for service-connected bilateral hearing loss.

2. Entitlement to an initial disability evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1968 to December 1969.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from October 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa which, in pertinent part, granted service connection for bilateral hearing loss and PTSD and assigned noncompensable and 30 percent ratings, respectively.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1. VA audiometric testing performed in November 2009 revealed Level I hearing loss in the right ear and Level I hearing loss in the left ear.

2. VA audiometric testing performed in August 2012 revealed Level I hearing loss in the right ear and Level I hearing loss in the left ear.

3. For the entire rating period, PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms which include:  depression; chronic sleep impairment; irritability, including difficulty getting along with others; anxiety; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  



CONCLUSIONS OF LAW

1. For the entire rating period, the criteria for a compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.85, 4.86 (2013).

2. Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for an initial disability evaluation of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A.  §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet.App. 473, 484 (2006). 

As the issues on appeal concern initial ratings for bilateral hearing loss and PTSD-and come before the Board on appeal from decisions which also granted service connection-there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service-connection claims.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 115-17 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical treatment records.  The Veteran was also afforded VA medical examinations in November 2009 and September 2012 for hearing loss, and in August 2009, June 2010, and September 2012 for PTSD.  The VA examinations were adequate, because they were each performed by a medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  Indeed, in January 2014 the Veteran advised VA that he had no further evidence to submit.  

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet.App 119, 126 (1999).   The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet.App. 505, 510 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected bilateral hearing loss and PTSD disabilities result in symptoms that would warrant different ratings.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet.App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet.App. at 308-10.  

Compensable Rating for Bilateral Hearing Loss

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the pure tone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2013).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id. 

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Each ear is evaluated separately.  Id.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b) (2013).  That numeral is then elevated to the next higher Roman numeral.  Id.  Each ear is evaluated separately.  Id.  

In Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet.App. at 455.

Historically, the Veteran filed his claim for entitlement to service connection for bilateral hearing loss in June 2009.  A private audiological evaluation from Blue Bunny dated October 2009 diagnosed mild to moderately-severe hearing loss in the right ear and mild to severe hearing loss in the left ear.  However, because the examination did not include the Maryland CNC speech-recognition test, the Board finds it to be inadequate for rating purposes.  

The Veteran attended an authorized VA examination in November 2009.  Pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
50
55
LEFT
35
35
40
60
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The Veteran reported that hearing loss affected his daily life because he had difficulty hearing conversations.  

On December 2009, the RO issued a rating decision which granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability evaluation, effective June 23, 2009, based upon the 2009 objective testing by VA.  The Veteran was prescribed a hearing aid during March 2010 VA audiology consultation.  

Upon authorized VA audiological evaluation in August 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
45
50
LEFT
20
20
35
45
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The examiner noted that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the ability to work.  

The November 2009 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (48 decibel pure tone threshold average, and 96 percent speech discrimination), and a numeric designation of I for the left ear (50 decibel pure tone average, 96 percent speech discrimination).  The numeric designation for the right ear (I) along with the numeric designation for the left ear (I), entered into Table VII, produce a 0 percent evaluation for hearing impairment.   

The August 2012 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (42 decibel pure tone threshold average, and 94 percent speech discrimination), and a numeric designation of I for the left ear (40 decibel pure tone average, 94 percent speech discrimination).  The numeric designation for the right ear (I) along with the numeric designation for the left ear (I), entered into Table VII, produce a 0 percent evaluation for hearing impairment.   

The Board finds that pure tone thresholds reported upon VA audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  

Based on a full review of the record, including the November 2009 and August 2012 VA audiological evaluations, the Board finds that a compensable evaluation is not warranted for the Veteran's hearing loss at any point during the appeal period.  As noted above, the VA examiner in August 2012 specifically addressed the functional effects caused by the Veteran's hearing loss disability.  See Martinak, 21 Vet.App. at 455.

The Veteran contends that his hearing loss warrants a higher disability evaluation.  In an August 2012 lay statement, he reported that his hearing is "very poor" because he has problems hearing when there was background noise or when he was speaking with a soft-spoken individual.  The Veteran also stated that he often had to ask people (including family members) to repeat themselves which resulted in his "miss[ing] way too much time with my family."  Additionally, an undated lay statement from L.R. received in August 2012 stated that he had been friends with the Veteran since high school, and that there was a drastic change in the Veteran's hearing acuity following service, in that the Veteran often was unable to comprehend conversations because he could not hear what was being said.  L.R. concluded that the Veteran's hearing loss caused huge as well as small problems for the Veteran, but did not elaborate.  

The Veteran and his friend are competent to describe the effects of the Veteran's hearing loss on his daily functioning, and the Board finds that they are credible.  However, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  VA examination reports of record include thorough hearing examinations and testing results were consistent over the appeal period.  

The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet.App. at 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability evaluation.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for bilateral hearing loss and the claim is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Extraschedular Evaluation

The Board has also evaluated whether the issue of entitlement to a compensable initial disability evaluation for bilateral hearing loss should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.   

In this case, the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  At the November 2009 VA audiological examination, the Veteran reported that his functional impairment due to the hearing loss was that he had difficulty hearing conversations.  Also, in his August 2012 lay statement, the Veteran reported problems with his hearing when there was background noise or he was speaking with a soft-spoken individual, which often required people to repeat themselves.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, which are measured by both audiological testing and speech recognition testing and include exceptional hearing patterns, which were demonstrated in this case.  The Veteran's reported hearing difficulties are considered in the pure tone threshold rating, which is a schedular rating criterion. 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's difficulty in hearing conversations and asking soft-spoken individuals to repeat themselves are factors contemplated in the regulations and schedular rating criteria.

According to Johnson v. McDonald, No. 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The rating criteria for rating hearing loss disability under 38 C.F.R. § 4.85 considers both speech discrimination under the Maryland CNC and the pure tone threshold average.  The schedular rating criteria also provide for ratings based on exceptional hearing loss patterns (which are not shown in this case).  See 38 C.F.R. § 4.86.  In the absence of additional factors associated with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  

Rating in Excess of 30 Percent for PTSD

The Veteran is in receipt of an initial 30 percent rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411 (PTSD), a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.  

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet.App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet.App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record)). 

In determining the level of impairment under 38 C.F.R. § 4.130 , a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet.App. 436, 443 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has generally embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In rating psychiatric disabilities under 38 C.F.R. § 4.130, the Federal Circuit has held that a claimant's eligibility for a percent rating requires not only the presence of certain symptoms or others of similar severity, frequency, and duration, but also that those symptoms have caused occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996).   GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Historically, the Veteran filed his claim for PTSD in May 2009.  Through a Rating Decision dated October 2009, the RO granted entitlement to service connection for PTSD and assigned the current 30 percent disability evaluation, effective May 11, 2009.  Evidence of record included authorized VA PTSD examination in August 2009.  The Veteran reported symptoms of anxiousness, irritability, difficulty sleeping (nightmares so violent and intrusive he used alcohol to self-medicate), hypervigilance, and exaggerated startle response.  He reported that he did not go out much and did not have many friends, and that while he continued to go to work he experienced increased anxiety accompanied by stomach distress.  Mental status examination revealed the Veteran to be alert in three spheres, with logical and sequential thought processes, satisfactory impulse control, anxious mood, and affect with initial anxiety and some dysphoria.  Cognitive and memory functioning as well as judgment were intact, and communication and speech were within normal limits.  The Veteran's personal hygiene was good and he was dressed appropriately and neatly.  He denied suicidal or homicidal delusions or hallucinations.  The examiner assessed a GAF score from 60 to 65 and diagnosed chronic, mild PTSD, related to the Veteran's experiences in Vietnam.  She found that the Veteran was capable of managing his own benefit payments and that his prognosis was good with treatment.  

During VA treatment in January 2010 the Veteran described his mood as depressed, and was assessed with chronic ongoing depression which worsened in the winter.  

Support group records from the Vet Center dated from November 2009 to April 2010 assessed the Veteran as cooperative, attentive, receptive, pleasant, talkative, relaxed, open, and occasionally irritable, but with no threat of self-harm.  

Appellant attended a VA examination in June 2010.  He reported that he worked for Wells Blue Bunny since 1993 and that he was able to move around the three Wells plants, doing so because he could not stand to be around the same people for any length of time.  The Veteran stated he averaged one sick day per year and that his job was very important to him.  He reported dreams or nightmares at least three times during a two-week period and that he felt depressed all the time.  The Veteran stated that he was not comfortable with indoor crowds and thus avoided going to indoor concerts.  He reported going to various historical sites with a college friend who had committed suicide in January 2010, and that he currently had a close relationship with his youngest son and never lost his loving feelings toward his children.  He reported exaggerated startle responses and panic attacks as well as hearing voices sometimes, and that his symptoms impaired his ability to learn new machines at work.  The Veteran stated that he no longer had to self-medicate to sleep since taking olanzapine.  

Mental status examination showed the Veteran to be casually dressed, pleasant, cooperative, speaking fairly openly except for being somewhat evasive with respect to alcohol and drug use.  His mood and affect were normal, and his speech was of normal tone, rate, and volume.  There was no evidence of psychosis, and the Veteran denied suicidal thoughts.  The Veteran was oriented in three spheres with fair insight and judgment.  The examiner diagnosed chronic, mild PTSD and assigned a GAF of 65.  The examiner found that "I see no deterioration of his PTSD or worsening of his symptoms since his initial evaluation in August of 2009.  I do not believe that his symptoms are worse than recorded in August of 2009.  Prognosis is good."  The Veteran was found to be able to manage his own funds.  

VA treatment records dated from July 2009 to October 2009 and from May 2010 to July 2012 consistently showed normal grooming, hygiene, attention, concentration, memory, thought processes, speech, judgment, insight, and impulse control.  The Veteran denied suicidal or homicidal ideations, he was oriented in three spheres, and his mood was somewhat dysthymic.  His eye contact was appropriate, and he appeared open, friendly, and engaged.  

During his most recent authorized VA PTSD examination in September 2012, the examiner summarized the Veteran's level of occupational and social impairment as being one with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  Objective examination showed the Veteran to be unkempt, with poor hygiene.  His mood was depressed and angry, and his affect was mood congruent.  Attention, concentration, recent and remote memory, and thought processes all appeared to be normal, with no current suicidal or homicidal ideation or evidence of psychosis.  Judgment, insight and impulse control appeared to be adequate, while speech content was linear, goal-directed, responsive to discussion, and future-oriented.  He reported drinking fifteen to twenty beers per week, drinking to intoxication once per week.  The examiner summarized that the Veteran's identified stressors since the 2010 VA examination include the deaths of two of his brothers, and there was some incongruence between the 2010 and current evaluations regarding his relationships with his children.  Apart from the Veteran's possibly distancing himself from his youngest son in an effort to protect himself emotionally, his recent retirement, and his reported increase in the use of alcohol, the examiner found "[o]ther symptomatology is unremarkable for change."  The examiner assigned a GAF of 60 and diagnosed mild, chronic PTSD.  

During September 2012 VA examination, the examiner reported that the Veteran "closed out his career in approximately 1/2012, when he was 'verbally advised to retire' from Wells Dairy where he had been employed for many years.  It is well documented in his record that he did not, and has not, gotten along with others.  He was retirement age at the time he was asked to retire."  Additionally, in his VA Form 9 substantive appeal received in December 2012, the Veteran stated "[s]ince my time in Vietnam I have worked for over 25 different companies and in one company I was shifted between 5 separate plants and 35 different hires.  Even in simple manufacturing jobs I could not do an effective effort nor interact positively with my fellow workers."  Remand for adjudication of a TDIU is addressed below.  See Rice v. Shinseki, 22 Vet.App. 447 (2009).  

The Veteran also reported in his December 2012 substantive appeal that his wife became "fed up" with his depression, poor sleep habits, and volatile temper.  He also stated that he did not trust people.  

A lay statement submitted by the Veteran in June 2014 (for which he waived consideration by the AOJ in August 2014) indicated that the Veteran "was suspended several times for creating a hostile work environment."  

Based on the lay and medical evidence of record discussed above, the Board finds that for the entire rating period, the Veteran's psychiatric disorder has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms which include:  depression; chronic sleep impairment; panic attacks; irritability, including difficulty getting along with others; anxiety; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Overall, the above offer probative evidence of sustained occupational and social impairment with reduced reliability and productivity due to the PTSD symptoms.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the higher 50 percent disability rating for the entire rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has reviewed all the evidence of record, lay and medical, and finds that the evidence has not met or more nearly approximated the criteria for a higher 70 percent disability rating.  See 38 C.F.R. § 4.130.  

For the entire rating period, although the above evidence shows the Veteran to have deficiencies in mood and work, he did not have deficiencies with family relations, school, judgment, or thinking.  While the Veteran reported irritability during August 2009 VA examination, at no point during the current appeal period did he exhibit unprovoked irritability with periods of violence.  He also reported hypervigilance in August 2009, but the evidence does not show that obsessional rituals are so severe as to interfere with routine activities.  Also, although the Veteran reported chronic ongoing depression during VA treatment in January 2010, he did not report depression that affected his ability to function independently, appropriately and effectively.  

The Veteran also reported an impaired ability to learn new machines at work during VA examination in June 2010 due to exaggerated startle responses, panic attacks, and hearing voices.  While this evidence indicates difficulty in adapting to stressful work circumstances, the Veteran also related that he was able to move around the three Wells plants, which evidences adaptability in a work environment.  The Veteran explained that he moved around because he could not stand to be around people for any length of time, which evidences social (as opposed to industrial) impairment.  Yet, during the same examination, the Veteran stated that he had previously visited historical sites with a friend until that friend's January 2010 suicide, and that he currently had a close relationship with his son and had never lost his loving feelings toward his children.  Throughout the appeal period, the Veteran was oriented in three spheres.  

While the VA clinical psychologist noted during the most recent September 2012 VA PTSD examination that the Veteran exhibited symptoms of suicidal ideation, impaired impulse control, and neglect of personal appearance and hygiene, objective evaluation found no current suicidal or homicidal ideation and adequate impulse control.  Although the Veteran presented for September 2012 VA examination unkempt with poor hygiene, this was the first and only indication of neglect of personal appearance and hygiene.  The 2012 VA examiner summarized the Veteran's level of occupational and social impairment as being one with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  Notably, the Veteran was assigned a GAF of 60, which was consistent throughout the appeal period and is the highest score assigned for moderate symptomatology.  In any event, the GAF score is not dispositive and must be considered in light of the symptoms of the Veteran's PTSD, which provide the primary basis for the assigned 50 percent evaluation.  See 38 C.F.R. § 4.126(a) (2013).  

The cited symptoms and degree of occupational and social impairment more nearly approximate the criteria for a 50 percent rating for the entire appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart, 21 Vet.App. at 510.

Extraschedular Analysis

The Board has considered whether referral of the Veteran's claim for entitlement to an initial disability evaluation in excess of 50 percent for PTSD is warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet.App. at 115-16.  

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested itself through depression, chronic sleep impairment, irritability, including difficulty getting along with others, anxiety, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  See Mauerhan, 16 Vet.App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

Once again, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, No. 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014),

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet.App. at 338-39; Shipwash, 8 Vet.App. at 227.  Also, in this regard, entitlement to a TDIU is addressed in the REMAND section below.


ORDER

An initial compensable disability evaluation for hearing loss is denied.

An initial disability evaluation of 50 percent for PTSD, for the entire rating period, is granted.


REMAND

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice, 22 Vet.App. at 454-55.  

Here, the Veteran is service connected for PTSD and he filed a claim for an increased disability rating.  A.B. v. Brown, 6 Vet.App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  As noted previously, during September 2012 VA examination, the examiner reported that the Veteran "closed out his career in approximately 1/2012, when he was 'verbally advised to retire' from Wells Dairy where he had been employed for many years.  The record indicates that he did not, and has not, gotten along with others.  He was retirement age at the time he was asked to retire."  Also, in his December 2012 VA Form 9 substantive, the Veteran stated "[s]ince my time in Vietnam I have worked for over 25 different companies and in one company I was shifted between 5 separate plants and 35 different hires.  Even in simple manufacturing jobs I could not do an effective effort nor interact positively with my fellow workers."  Hence, the issue of entitlement to a TDIU was raised by the Veteran.  Because the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the RO for evaluation.

Accordingly, the issue of entitlement to TDIU is REMANDED for the following action:

1. The RO/AMC should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which addresses a claim for a TDIU.  

2. Then, after any additional notification and/or development deemed warranted has been completed, the RO/AMC should adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is denied, the Veteran should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


